RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4153-18

K.A.B.,

          Plaintiff-Appellant,

v.

M.P.,

     Defendant-Respondent.
________________________

                   Submitted December 7, 2020 – Decided April 7, 2021

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FD-07-1056-11.

                   K.A.B., appellant pro se.

                   M.P., respondent pro se.

PER CURIAM
      Plaintiff K.A.B. appeals the April 18, 2019 order that denied his requests

for relief. We affirm the order for reasons expressed by the Family Part judge's

comprehensive, written opinion of the same date. 1

                                         I.

      Plaintiff and defendant have one child, K.P., who was born in New Jersey

in March 2010. Plaintiff was living in New Jersey at the time but later returned

to Arkansas. Several Family Part orders have been entered involving child

support and custody. This appeal is from the Family Part's April 18, 2019 order.

      We glean the facts from the record provided to us. We relate background

information to provide context.

      On August 24, 2010, plaintiff filed a complaint requesting sole legal and

physical custody of K.P., and for removal to Arkansas. He filed an order to

show cause shortly after seeking emergent relief. After a hearing on September

13, 2010, the Family Part judge denied plaintiff's order to show cause, ordered

joint legal custody to the parents and granted plaintiff open and liberal visitation.



1
  Plaintiff included the order and written opinion in a "confidential appendix."
He also filed a "confidential reply appendix" with his reply brief. Both are
stamped in red "SEALED." We are not aware of any order sealing the appellate
record. Out of an abundance of caution, we refer to the parties by their initials
to maintain confidentiality, if it is necessary to do so. This is not precedential
for this or any other appeals.
                                                                               A-4153-18
                                         2
      The case returned to court the next month.        Custody continued as

previously ordered. Mediation was ordered because plaintiff was moving to

Arkansas.

      In October 2010, the parties entered into a Consent Order where they

agreed to joint legal custody, defendant was designated as the parent of primary

residence (PPR) and plaintiff was accorded parenting time. A parenting time

schedule was attached to the order. The parties agreed to return for additional

mediation, but the subsequent mediation was not successful. The court ordered

the prior orders to remain in effect.

      In March 2011, plaintiff's motion for removal was denied without

prejudice. The court again ordered joint legal custody with defendant designated

as the PPR. The order addressed other issues such as medical and educational

records, doctor's appointments, and parenting time. Plaintiff was to provide

income information in ten days to calculate child support.       If he did not,

defendant could file a motion to request the imputation of income.

      On June 7, 2011, plaintiff's motions for reconsideration were denied (the

June 7, 2011 child support order). The court again ordered that the parties have

joint legal custody and that defendant is the PPR. Plaintiff was ordered to pay

$150 per week in child support.


                                                                          A-4153-18
                                        3
         Plaintiff filed a number of motions. These were heard by a different

Family Part judge, who issued an order and a fifty-five-page opinion on March

8, 2012 (the March 8, 2012 order).2 Plaintiff does not indicate he appealed this

order.

         A few months later, defendant filed an order to show cause. By order

dated October 1, 2012, the Family Part judge found plaintiff was in violation of

litigant's rights for not returning the child to New Jersey as ordered (the October

1, 2012 suspension order).         The order "suspended indefinitely" plaintiff's

parenting time with the child until further court order. Plaintiff was to submit

to a psychological evaluation in New Jersey by a psychologist/psychiatrist

appointed by the court. The court denied without prejudice defendant's request

for sole legal and residential custody at this time.

         In June 2018, plaintiff filed a notice of removal to the bankruptcy court in

the Eastern District of Arkansas where an action was pending. By September

2018, plaintiff sought an administrative review because he had over $28,000 in

child support arrears and faced a federal tax offset. The Bankruptcy Court

remanded the case to the state court in October 2018, dismissing the federal

action without prejudice.


2
    The order and opinion are not included in the appendix by the parties.
                                                                               A-4153-18
                                           4
      Procedurally relevant to this appeal, plaintiff filed a motion to terminate

child support in November 2018. He argues that the June 7, 2011 child support

order altered the parties' 2010 Consent Order because that order did not provide

for child support. He alleges the October 1, 2012 suspension order was entered

ex parte and indefinitely suspended or terminated his parental rights. He argues

he was not afforded a plenary hearing. Plaintiff argues the June 7, 2011 child

support order was entered without consent and violated federal and state

regulations. Plaintiff received notice about a passport denial based on child

support arrears. Plaintiff requested the case be designated as complex under

Rule 5:4-2(j).

      A hearing was held on February 19, 2019, with the court reserving

decision. In the Family Part judge's written decision of April 17, 2019 (the April

2019 decision), he noted that plaintiff's motion "concerns child support and

custody issues" and that these issues have been "previously raised and decided,

sometimes on numerous prior occasions by any of the six preceding judges

. . . ." Plaintiff's motions sought to vacate the June 7, 2011 child support order

and the October 1, 2012 suspension order, alleging that due process was violated

and that a plenary hearing should have been held. The Family Part judge noted

the last series of motions were addressed in 2016. Neither party included any


                                                                            A-4153-18
                                        5
of the 2016 orders or decisions in the appendices they have filed with their

appellate briefs.

      The Family Part judge found the issues plaintiff was raising were

"previously raised and decided" by another judge in her March 8, 2012 order,

which was supported by a fifty-five-page opinion. The Family Part judge quoted

from the 2012 fifty-five page opinion that plaintiff "just re-argues and reiterates

the same allegations and assertion[s] that he has . . . filed with the court over the

last eighteen months . . . ." Nonetheless the Family Part judge noted the March

2012 opinion addressed the issues that were raised.

      The Family Part judge agreed with the March 8, 2012 order and opinion

that New Jersey's courts had personal jurisdiction over plaintiff. Specifically,

plaintiff availed himself of New Jersey's jurisdiction when he filed the initial

complaint on August 24, 2010. The court enumerated other reasons that New

Jersey had jurisdiction.

      The Family Part judge found this case involved an exercise of "specific"

jurisdiction because plaintiff's claim under the Uniform Interstate Family

Support Act (UIFSA), N.J.S.A. 2A:4-30.124 to -30.201, related to his activities

while he was here in New Jersey. He availed himself of the courts in New Jersey

through multiple motions. He was here physically. He knew defendant was a


                                                                               A-4153-18
                                         6
New Jersey resident. The Family Part judge found these to be "substantial

contacts with New Jersey" and that plaintiff should have anticipated its

jurisdiction over him "to respond to a claim for support for a child born and

cared for by him in New Jersey."

      UIFSA permits the exercise of personal jurisdiction over a non-resident if

certain factors are met. See N.J.S.A. 2A:4-30.129(a). The Family Part judge

found that the March 8, 2012 order addressed this. Plaintiff acknowledged when

he was before the court in February 2011, that he was living in Montclair. He

discussed his income in 2010 and that he and defendant lived together in New

Jersey for a year. There was mention about the tax deduction for the child.

      The Family Part judge found there were other reasons for jurisdiction. No

one disputed the child was born in New Jersey. Plaintiff acknowledged to the

Family Part judge that some of the time he was seeing defendant was in New

Jersey before the child was conceived. The Family Part judge found plaintiff's

testimony not credible when he asserted he was residing in New York because

that was not what he represented to the court in February 2011.

      The Family Part judge agreed with the March 8, 2012 order and also

independently concluded that New Jersey's courts had personal jurisdiction over

plaintiff "whether it is because plaintiff was living in New Jersey when [the]


                                                                          A-4153-18
                                       7
proceedings commenced (some of which were commenced by him) or by the

long arm statutory provisions of UIFSA." The court found

             plaintiff was not a New Jersey domiciliary originally,
             but moved to New Jersey, stayed with the plaintiff and
             child during both the prenatal period and after the
             child's birth, remained in New Jersey for a substantial
             period of time even after the parties separated, filed
             motions for custody, visitation and removal, responded
             to a cross-motion filed on January 11, 2011 while he
             was still in New Jersey (thus the basis for [the March 8,
             2012 judge's] conclusion that plaintiff subjected
             himself to the court's jurisdiction), and has filed
             subsequent motions in New Jersey courts at various
             times seeking relief.

      The Family Part judge noted plaintiff left New Jersey shortly after his

motion for removal was denied in March 2011. The Family Part judge found

the exercise of jurisdiction on these facts did not deprive plaintiff of due process.

      The Family Part judge found the March 8, 2012 order disposed of the

"original custody disputes." The court noted that plaintiff's parental rights were

suspended not terminated, and that his obligation to pay child support continued.

The October 1, 2012 order that suspended plaintiff's parenting time was

conditioned on plaintiff participating in a psychological evaluation. The Family

Part judge denied without prejudice plaintiff's motion to invalidate the

suspension order because he did not complete a psychological evaluation. The

Family Part judge did not restrict the situs of the evaluation to New Jersey,

                                                                               A-4153-18
                                         8
concluding plaintiff could file another motion "once he has obtained a

psychological evaluation regardless of where it is obtained." The Family Part

judge denied plaintiff's motions.

      On appeal, plaintiff raises these arguments.

            I.    THE TRIAL COURT ERRED IN DENYING
                  PLAINTIFF CASE REASSIGNMENT TO
                  COMPLEX TRACK BECAUSE DECADE-
                  LONG CASE IS AN EXCEPTIONAL ONE
                  THAT CANNOT BE JUSTLY AND FAIRLY
                  HEARD AS A SUMMARY MATTER.

            II.   THE TRIAL COURT ERRED IN DENYING
                  PLAINTIFF VACATION OF

                  (1)    COURT    ORDER              ESTABLISHING
                         CHILD SUPPORT;

                  (2)    ALL SUBSEQUENT COURT ORDERS
                         MODIFYING CHILD SUPPORT; AND

                  (3)    ALL COURT ORDERS MODIFYING
                         ORIGINAL CUSTODY AGREEMENT
                         ENTERED    INTO      MUTUALLY
                         BETWEEN      PLAINTIFF     AND
                         DEFENDANT WITHOUT NOTICE TO,
                         AND CONSENT OF, BOTH PARTIES
                         AND WITHOUT CONDUCTING A
                         PLENARY   HEARING,     THEREBY
                         DEPRIVING PLAINTIFF OF DUE
                         PROCESS AND EQUAL PROTECTION,
                         THUSLY      CREATING       AND
                         PERPETUATING,          HARMFUL
                         STRUCTURAL ERRORS THAT HAVE
                         CONTINUED TO PRODUCE UNJUST

                                                                       A-4153-18
                                       9
                         RESULTS WITHOUT SUFFICIENT
                         FINDINGS  THROUGHOUT     THE
                         PENDENCY OF THIS DECADE-LONG
                         CASE.

            III.   THE TRIAL COURT ERRED IN DENYING
                   REVIEW OF NJOCSS’S REFUSAL TO
                   PROVIDE PLAINTIFF WITH A RECENTLY
                   REQUESTED ADMINISTRATIVE HEARING
                   REGARDING TAX OFFSET AND PASSPORT
                   REVOCATION, AS WELL AS A MULTITUDE
                   OF       PREVIOUSLY      REQUESTED
                   ADMINISTRATIVE HEARINGS OVER THE
                   LAST NINE YEARS, THEREBY DEPRIVING
                   PLAINTIFF OF DUE PROCESS AND EQUAL
                   PROTECTION, THUSLY PERPETUATING,
                   HARMFUL STRUCTURAL ERRORS THAT
                   HAVE CONTINUED TO PRODUCE UNJUST
                   RESULTS      WITHOUT     SUFFICIENT
                   FINDINGS THROUGHOUT THE PENDENCY
                   OF THIS DECADE-LONG CASE.

                                      II.

      We accord "great deference to discretionary decisions of Family Part

judges," Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012)

(citations omitted), in recognition of the "family courts' special jurisdiction and

expertise in family matters . . . ." N.J. Div. of Youth & Family Servs. v. M.C.

III, 201 N.J. 328, 343 (2010) (quoting Cesare v. Cesare, 154 N.J. 394, 413

(1998)). However, "[a] trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special


                                                                             A-4153-18
                                       10
deference."   Hitesman v. Bridgeway, Inc., 218 N.J. 8, 26 (2014) (quoting

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378

(1995)).

      We affirm the Family Part order dated April 18, 2019, substantially for

the reasons set forth in the Family Part judge's written opinion dated April 17,

2019. We add the following brief comments.

      A non-dissolution case is "presumed to be summary and non-complex

. . . ." R. 5:5-7(c). A Family Part judge has the discretion to place a case on the

complex track. Ibid. Complex cases are "exceptional cases that cannot be heard

in a summary manner."        Ibid.   These are cases where "discovery, expert

evaluations, extended trial time or another material complexity" requires th is

treatment. Ibid.

      Defendant argues the Family Part judge should have reassigned this case

to the complex track because of its "multi-layered nature." However, because

we have affirmed the order that denied these motions, we have no reason to

address the case track. If the need arises, the Family Part can address this based

on a new filing. We caution, however, that the issues raised here — child

support and custody — are the grist of the Family Part, and often are addressed




                                                                             A-4153-18
                                       11
in a summary manner. The complex track is for the exceptional cases. See R.

5:5-7(c).

      Plaintiff argues the Family Part erred by not granting his requests to vacate

the June 7, 2011 child support order and all orders entered after that which

modify it. He claims the trial court did not comply with the requirements to

establish child support. Plaintiff argues the trial court erred by not vacating all

custody orders that modified the original consent order from October 2010

because they all were entered without due process and without a plenary hearing.

He is alleging that his parenting time was suspended without due process of law.

Plaintiff argues that his income tax refund was taken to pay for child support

arrears, his passport was revoked and his income garnished. Plaintiff asks that

we invoke and retain original jurisdiction and reverse all the court's orders that

dismissed his motions in 2018-2019. He asks for a host of other relief. 3

      We find no error in the Family Part's conclusion that specific jurisdiction

is sufficient to satisfy due process. Specific jurisdiction is present when the


3
  Plaintiff requests that we find there is an equal shared parenting arrangement
with plaintiff as the PPR; vacate the income withholding order, federal tax offset
and revocation of passport; refund all his child support monies; require
defendant to deliver the minor child to him and that he have compensatory
parenting time; require New Jersey to close both child support cases; hold that
the best interest report is controlling and remand to the trial court to require it
to change venue.
                                                                             A-4153-18
                                       12
"cause of action arises directly out of a defendant's contacts with the forum

state." Waste Mgmt., Inc. v. Admiral Ins. Co., 138 N.J. 106, 119 (1994) (citation

omitted). Whether "minimum contacts" are present for the purposes of specific

jurisdiction depends upon "the relationship among the [plaintiff], the forum, and

the litigation." Lebel v. Everglades Marina, Inc., 115 N.J. 317, 323 (1989)

(quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). The record amply

supports the Family Part findings of specific jurisdiction considering the

possibility plaintiff fathered the child in New Jersey and availed himself of our

courts regarding issues of custody and parenting time about the child.

      We find no abuse of discretion in the Family Part's determination that New

Jersey has jurisdiction over this child support matter. UIFSA "advances 'unity

and structure in each state's approach to the modification and enforcement of

child support orders.'" Lall v. Shivani, 448 N.J. Super. 38, 45 (App. Div. 2016)

(quoting Sharp v. Sharp, 336 N.J. Super. 492, 503 (App. Div. 2001)).              It

"resolves potential jurisdictional conflicts regarding the enforcement of child

support orders across state lines by designating one order as the controlling child

support order and provides for interstate jurisdiction to modify child support

orders when parents and the children do not all reside in the same state." Ibid.

N.J.S.A. 2A:4-30.129(a) addresses grounds for jurisdiction over a non-resident.


                                                                             A-4153-18
                                       13
The Family Part judge found the factors under N.J.S.A. 2A:4-30.129(a) were

satisfied. Our review of this record shows that the Family Part judge's findings

were amply supported.

      We agree with the Family Part judge that this case does not involve a

termination of parental rights. None of the orders included in the appendix

provided for that. However, plaintiff's parenting time was suspended until he

submits to a psychological examination. The initial order provided that the

examination was to be conducted in New Jersey. However, the Family Part

judge modified that order, concluding that the examination could be conducted

in Arkansas. We find no abuse of discretion by the court in requiring this.

      We agree with the Family Part judge that the issues raised in plaintiff's

motions, where he seeks to vacate the June 7, 2011 child support order and such

other orders, and the October 1, 2012 suspension order and other such orders,

have been raised and decided previously. Plaintiff does not actually challenge

this finding, e.g. that the issues raised were decided in other motions and then

were not appealed. Plaintiff seemingly wants the same orders reviewed again,

but on a record that is not only incomplete but that he purports is sealed. Our

review is hampered by an incomplete record on appeal. See R. 2:5-4(a). We

are constrained to affirm in light of this inadequacy. See Soc. Hill Condo. Ass'n,


                                                                            A-4153-18
                                       14
Inc. v. Soc. Hill Assoc., 347 N.J. Super. 163, 178 (App. Div. 2002) ("Without

the necessary documents . . . we have no alternative but to affirm.").

      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed. We do not retain jurisdiction.




                                                                         A-4153-18
                                      15